Citation Nr: 1612389	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to November 5, 2012, and 70 percent disabling thereafter.  

2.  Entitlement to a total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  These matters were previously remanded by the Board for additional development in October 2012.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2012.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in an October 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been engaged in compensated work therapy (CWT) through VA.  CWT is referenced in the Veteran's treatment notes as early as May 2010.  However, the record does not contain records from the CWT program.  As the Veteran contends that his PTSD symptoms significantly affect his occupational functioning to the point that he is unable to maintain substantially gainful employment, his CWT records are relevant when considering the severity of his PTSD as well as his TDIU claim.  These records should be obtained upon remand.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c)(2).  

The claims folder should also be updated to include VA treatment records compiled since October 29, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The record reflects that the Veteran has been engaged in a variety of part-time employment positions since his termination from a full-time position in January 2007.  The Veteran essentially contends that these part-time positions are marginal employment, and that he has been unable to maintain substantially gainful occupation since January 2007.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  

The Board recognizes that CWT programs are in a protected environment or sheltered workshop, which are marginal employment and, therefore, do not constitute substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also 38 C.F.R. § 21.6420(b)  (distinguishing a "work adjustment program, incentive or therapeutic work program, vocational training in a rehabilitation facility, or employment in a rehabilitation facility or sheltered workshop" from "[f]ull- or part-time employment" for pension purposes).  However, the record reflects that the Veteran has held several part-time positions during the period at issue that are not part of the CWT program.  Although the September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability references some of these part-time positions, it does not indicate the income earned in these positions.  The Veteran does include his earned income for the past 12 months in that application, but there is no indication of the Veteran's income from 2007 through 2010.  Upon remand, the Veteran should be asked to furnish information about the income he earned from his part-time employment from 2007 through 2010 so that the Board may make a determination about whether this employment constitutes marginal employment for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Edith Nourse Rogers Memorial Veterans Hospital in Bedford, Massachusetts, and all associated outpatient clinics dated from October 29, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Compensated Work Therapy (CWT) program associated with the Edith Nourse Rogers Memorial Veterans Hospital or any other appropriate records repository and obtain a copy of the Veteran's vocational rehabilitation or compensated work therapy (CWT) records.  If these records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to complete the form as to the period of time from January 24, 2007 through 2010 and return it to the RO.  The Veteran should be specifically requested to provide information as to the income earned from each part-time and/or full-time employment, other than with the CWT program, from 2007 through 2010, and to date, and to specify any special circumstances attendant to the employment, such as a protected environment or sheltered workshop.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






